FILE COPY


                      THE SUPREME COURT OF TEXAS
                      Post Office Box 12248
                      Austin, Texas 78711
                                                                             (512) 463-1312



                                           May 5, 2015

Mr. Philip Durst                                  Mr. G. Mark Jodon
Deats Durst Owen & Levy, P.L.L.C.                 Littler Mendelson PC
1204 San Antonio, Suite 203                       1301 McKinney, Suite 1900
Austin, TX 78701                                  Houston, TX 77010
* DELIVERED VIA E-MAIL *                          * DELIVERED VIA E-MAIL *

RE:    Case Number: 13-0882
       Court of Appeals Number: 01-12-00660-CV
       Trial Court Number: 2007-27181

Style: SERVICE EMPLOYEES INTERNATIONAL UNION LOCAL 5, DAN
       SCHLADEMAN, AND SUSAN STRUBBE
       v.
       PROFESSIONAL JANITORIAL SERVICE OF HOUSTON, INC.

Dear Counsel:

       Enclosed is a certified copy of our cost bill showing charges and payments as reflected by
the record for your use in settlement between the parties.
                                                     Sincerely,


                                                     Blake A. Hawthorne, Clerk

                                                     by Monica Zamarripa, Deputy Clerk

cc:     Mr. Christian J. Ward (DELIVERED VIA E-MAIL)
        Mr. Christopher Prine (DELIVERED VIA E-MAIL)
        Mr. Chris Daniel (DELIVERED VIA E-MAIL)